Title: To Thomas Jefferson from John Strode, 26 June 1803
From: Strode, John
To: Jefferson, Thomas


          
            Culpeper 26 June 1803
          
          There are many and many Thousands as well as myself, (Good & Worthy Man) who Needeth not any Vindication of the Measures of the present administration, the Rectitude of its principles, purity of its motives & Energey of intellectual faculties form and complete a character whose fair resplendant fame will Reflect everlasting Lustre on the present Age; nor can malignancey however deep and inviterate in design ever be able to render it or any individual thereof a material injury, every attempt or stroke of that sort is meant (tho’ indirectly) to wound the Sacred cause of freedom and Civil Liberty; and in that point of View is well understood by every good Republican—When facts are erroniously Stated, when Scurrilous abuse is founded on Vague assertion, & when Argument consists of invective; then, there is none among us, so remote and uninformed as not to know and determine by these criterions that the premisses are base and falacious.
          I am Sir not unaware, with what diffidence and caution a man of my humble Situation ought to approach Your hand for a single moment to interupt either Your private Repose or attention to matters transcendantly important; but in this particular case, I consider it not Only the exercise of a Just Right but also an indispincible duty, to which through Zeal and fervency I am irresistably impell’d to acknowledge and manefest my Sentiments of the most decided approbation of “the Measures of the present Administration.”
          The foregoing Sentiments of my Heart were wrote on the Rect. of a Small pamphlet on the Subject, and hardly should have mustered sufficient presumption to Send them on, had not my friend Mr. Daniel P. Ramsey a Young Gentleman who had for some time served me in the quality of a Clerk, ask’d of me to say to the President what I knew of Him, for that He had a desire to enter Himself as a Midshipman on board some of the Commissiond Ships of the Navey of the United States. My Testimony in favour of this Young Gentleman; is, That I Consider Him inferiour to No man in point of Moral Rectitude, Honor and Bravery, a true Republican, Zealous for His Country Cause; and most undoubtedly Stands among that description of Men, which a Commander of perspicueity will soon discover and Select when Occasion Requires for hardy Deeds; Mr Ramsey does not Only possess those cardinal Virtues, but He also Writes a fine hand, understands Mercantile Accounts and has a mind capable of enlarged improvements; two things alone make against the promotion of this young man, that is He is extremely Modest & diffedent, and alas! He is poor!
          Pray Sir withdraw not altogether from my poor family & humble Cot, the honor pleasure and pride which sometimes empassant we experienced. With all due regard
          I am Worthy Sir Your most Obdt hble Servt
          
            John Strode
          
        